DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biopsy element” in claims 12 and 23 with specification support in published [0051] and “tissue classification system” in claims 14 and 18 with support at [0036, 0187]. It is also noted that the term “treatment device” is considered a known structure to the skilled artisan.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 5, the ‘;’ should be ‘,’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 11, there is no support for ‘positron emission tomography image’ as Table 10 in the specification merely sets forth that PET is an acronym. In claims 14 and 25, there is no support for the spectra to be the “only input” or “sole input”, because the classifiers receive additional input (i.e. from a second tissue location). This is distinct from a classifier analyzing “only the spectra received at the optical probe to determine the diagnosis classification” as in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 17, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, it appears ‘further comprising:’ should be placed before ‘deploying’.
In claim 13, “the treatment modality” lacks antecedence.
In claim 14, line 2, ‘positionable’ should be replaced with ‘configured to be positioned’ to clearly set forth the probe relative to the patient.
In claims 16 and 17, “the treatment device” lacks antecedence.
In claim 22, it is unclear how the input data can consist of the spectra or data corresponding to the spectra when claim 1 sets forth that it is “only” the spectra.
In claim 23, “the biopsy element” lacks antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12, 14, 15, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werahera et al (US Pub 2008/0194969 -cited by applicant).
Re claims 1, 14, 22, 25: Werahera discloses a method and system comprising:
positioning an optical probe adjacent to a first tissue at a first target location in a body of a patient [0089, 0090, Fig 8; see the probe 802 positioned adjacent tissue];
emitting first electromagnetic radiation from the optical probe toward the first tissue [0089, 0090; see the light source to emit EMR to the tissue];
receiving a first spectra at the optical probe, wherein the spectra is generated by the first tissue in response to the first emitted electromagnetic radiation [0089, 0090; see the ESS and fluorescence measurements];
generating/analyzing, by a tissue classifier in a tissue classification system, a diagnosis classification indicative of a condition of the tissue, wherein the classifier analyzes only the first spectra received at the probe to determine the classification as the only or sole input to the classification system [0064, 0129; see the automated classification of tissue from the spectra]. 
Re claims 2, 15: The method and system includes treating the tissue with a treatment modality selected based on the diagnosis classification, wherein the treatment modality includes one or more of cryotherapy, photodynamic therapy, brachytherapy, high-intensity focused ultrasound, tissue ablation, laser ablation, radio frequency ablation, a vapor ablation; electrical current ablation, or a local drug delivery [0112; see the therapies such as cryotherapy].
Re claims 3, 18: The classifier includes one or more of linear discriminant analysis, an artificial neural network, multiple logistic regression, or a support vector machine [0088; see the neural networks and vector machine algorithms].
Re claim 4: A second diagnosis classification indicative of a condition of the tissue after treating the tissue is generated [0112; see the monitoring of a response to therapy using the classification procedure].
Re claims 6, 19: The spectra includes one or more of: an auto-fluorescence spectra generated from endogenous fluorophores in the tissue indicative of a presence of one or more of nicotinamide adenine dinucletide (NADH), flavin adenine dinucleotide (FAD), tryptophan, or collagen; or a diffuse reflectance spectra indicative of a shape or size of cells or an intracellular structure of the tissue [0136; see the NADH and FAD].
Re claims 7, 20: The diffuse reflectance spectra comprises a first normalized intensity distribution over a range of wavelengths indicative of a normal diagnostic classification and a second normalized intensity distribution over the range of wavelengths indicative of a suspicious diagnostic classification (Figs 1A and 1B; see the Normal spectra and the Cancer spectra that have normalized intensities for a range of wavelengths).
Re claims 8, 9, 21: The method and system includes generating an image of the target location; and generating a visual display or mapping of the image of the target location and the diagnosis classification at the target location combined with the image at the target location, wherein the combined image is viewed to confirm the existence of suspicious or normal tissue [0131, Figs 25A-E; see the image of the target location which is displayed and shows the classification as healthy/cancerous regions].
Re claim 10: The method includes determining, by the tissue classification system, a grade of the suspicious tissue [0094; see the determination of low/medium/high grade of malignancy].
Re claims 12, 23, 24: The method includes deploying a biopsy element configured to biopsy the tissue at the target location responsive to the confirmation of the existence of the suspicious tissue at the target location, wherein the needle is included in the optical probe [0114; see probe incorporating the biopsy needle 1500 to remove a tissue sample].

Re claim 26: The optical probe at a second location in the patient body adjacent to a second tissue portion; emitting a second electromagnetic radiation from the optical probe towards the second tissue portion; receiving a second spectra at the optical probe generated by the second tissue portion in response to the second emitted electromagnetic radiation [0089, 0090, 0093; see the emitting by a light source and the receiving of spectra by the probe at “different locations” which corresponds to a second emitting/receiving/analyzing]; analyzing the second spectra to make a diagnosis classification indicative of a condition of the second tissue portion [0064, 0129; see the classification of the spectra]; and mapping the first tissue portion and the second tissue portion relative to an anatomical location within the patient body based on a movement of the optical probe between the first location and the second location [0131, Figs 25A-E; see the image of the target location which is displayed and shows the classification as healthy/cancerous regions].
Re claim 27: The method includes generating a three-dimensional map of a location within the patient body, the three dimensional map including the diagnosis classification for the first tissue portion and the second tissue portion [0054, 0146; see the 3D plot which is a map of the classification for the tissue portions and see the 3D models which are maps of the classifications].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werahera et al (US Pub 2008/0194969 -cited by applicant), in view of Hendriks et al (US Pub 2010/0331782 -cited by applicant)
Re claims 11, 13, 16, 17: Werahera discloses all features except that the image comprises a magnetic resonance imaging image, an ultrasound image, a computed tomography image, a positron emission tomography image, or a multimodality image, or that the treatment device is a cryoablation device integrated with the optical probe. However, Hendriks teaches of a biopsy guidance system and method wherein the guidance image is CT, MRI, or ultrasound and the treatment device is a cryoablation device integrated with the optical probe [0016, 0068; see imaging modalities and see the biopsy device that is also used for cryoablation]. It would have been obvious to the skilled artisan to modify Werahera, to use the modality and integrated probe as taught by Hendriks, in order to improve accuracy and efficiency of the biopsy guidance procedure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 9,814,449. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘449 features a system and method including positioning an optical probe adjacent tissue, emitting and receiving light from the probe, and generating a classification based only on signals of the spectra. While the claims of ‘449 include other limitations such as the positioning of a needle, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 1, 14, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,814,448. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘448 features a system for positioning an optical probe adjacent tissue, emitting and receiving light from the probe, and generating a classification based only on signals of the spectra. While the claims of ‘448 include other limitations such as having one or more optical probes in an array, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 1, 14, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,016,185. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘185 features a system and method including positioning an optical probe adjacent tissue, emitting and receiving light from the probe, and generating a classification based only on signals of the spectra. While the claims of ‘185 include other limitations such as having a spectrometer, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 1, 14, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,966,693. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘693 features a method including positioning an optical probe adjacent tissue, emitting and receiving light from the probe, and generating a classification based only on signals of the spectra. While the claims of ‘693 include other limitations such as generating an image of the prostate, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793